Citation Nr: 1038094	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-17 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from June 1984 to April 2003.  
The Veteran's discharge from service on June 7, 1994, is 
considered honorable for VA purposes.  The Veteran's service for 
the period from June 8, 1994, to April 4, 2003, is considered 
dishonorable for VA purposes, and, is, thus, a bar to VA 
benefits, only his period of honorable service provides .

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2006 rating decision in which the RO, inter alia, denied 
service connection for a right knee condition and status post 
arthroscopy of the left knee.  In August 2006, the Veteran filed 
a notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in April 2007, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in May 2007.

The Board's decision addressing the claim for service connection 
for a left knee disability is set forth below.  The claim for 
service connection for a right knee disability is addressed in 
the remand following the order; that matter is being remanded to 
the RO, via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  The Veteran's assertions of knee problems during his period 
of honorable military service are continuity of symptoms since 
that time are not deemed credible.

3.  A left knee disability-most recently diagnosed ad status 
post left knee arthroscopy-was first shown after the Veteran's 
discharge from honorable service, and there is no competent 
evidence or opinion even suggesting that there exists a medical 
relationship between any such current disability and the 
Veteran's honorable military service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  A March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations.  The April 2006 rating decision reflects 
the initial adjudication of the claim after issuance of these 
letters.  Hence, the February and March 2006 letters-which meet 
the content of notice requirements described in Dingess/Hartman 
and Pelegrini-also meet the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service treatment 
records and post-service medical records.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and by his representative, on 
his behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with the claim for 
service connection for a left knee disability is warranted. 

The Board acknowledges that the Veteran has not undergone VA 
examination to obtain a medical opinion regarding his claimed 
left knee disability.  The Board emphasizes, however, as 
explained in more detail below, a left knee disability was not 
diagnosed not shown until many years post service, there is no 
medical suggestion whatsoever that current left knee disability 
had its onset in service, and the lay assertion in this regard 
are either not credible or not persuasive.  As the current record 
does not reflect even a prima facie claim for service connection 
for a low back disability, VA is not required to obtain a medical 
opinion commenting upon the etiology of this claimed disability.  
See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 
512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for left knee disability must be denied.

In January 2006, the RO issued an administrative decision.  The 
RO determined that the Veteran's discharge for the period from 
June 11, 1984, to June 7, 1994, is considered honorable for VA 
purposes.  The discharge for the period from June 8, 1994, to 
April 4, 2003, is considered a bar to VA benefits under the 
provisions of 38 C.F.R. § 3.12(c)(2).  The RO indicated that the 
Veteran was discharged under dishonorable conditions on April 4, 
2003, due to a general court martial.  He was sentenced to life 
under articles that involve offenses to espionage.

Reports of June 1983, June 1984, June 1987, and April 1990 in-
service service examinations reflect that the Veteran's lower 
extremities were normal.  He denied any history of a trick or 
locked knee at that time.

An October 1994 service record indicates that the Veteran 
reported a six-week history of left knee pain since a twisting-
type trauma.  There was no significant radiographic abnormality 
demonstrated.

A November 1994 service record shows that the Veteran complained 
of intermittent left knee discomfort for six weeks.  It was a 
sudden onset after an abduction-type injury.  The assessment was 
a normal knee examination.

A January 1995 service record indicates that left knee pain 
developed in April 1994.

A March 1995 service examination report shows that the Veteran's 
lower extremities were normal.  He denied any history of a trick 
or locked knee at that time.

A separate March 1995 service record shows that the Veteran 
complained of left knee pain for one year.

In April 1996, the Veteran was examined for confinement.  He 
denied any medical problems or conditions needing immediate 
medical intervention.

A July 1996 record shows a diagnosis of patellofemoral syndrome.

An April 1997 record shows that the Veteran complained of chronic 
patellofemoral syndrome in both knees.  

An undated record shows that the Veteran reported knee pain since 
1985.

A July 2002 record shows that the Veteran reported bilateral knee 
pain for more than fifteen years.

An April 2003 service record shows that the Veteran reported a 
history of knee trouble and was noted to have chronic problems 
with both knees.  His lower extremities were normal on 
examination.

In a May 2004 written statement, the Veteran indicated that he 
was currently incarcerated at the United States Disciplinary 
Barracks in Fort Leavenworth.

A May 2004 treatment record shows that the Veteran was diagnosed 
with internal derangement of the left knee.

A June 2004 report of an MRI shows that the Veteran had a 
degenerative tear of the left knee.

A July 2004 record indicates that the Veteran had a degenerative 
medial meniscal tear of the left knee.

An October 2004 record indicates that the Veteran underwent left 
knee arthroscopy with partial medial meniscectomy.

In a May 2007 written statement, the Veteran indicated that he 
sought treatment for both of his knees while in service.  He 
indicated that, when he visited medical personnel for his knees, 
he was asked which knee hurt worse.  The report was then written 
for pain in the more affected knee.  He recalled a number of 
visits for knee pain between November 1992 and October 1995, 
which were not included in his service treatment records.  He had 
suffered with pain in both of his knees for over twenty years.

The evidence of record clearly establishes that the Veteran has a 
current left knee disability, as reflected, for example, in an 
October 2004 record showing that the Veteran underwent left knee 
arthroscopy with partial medial meniscectomy.  However, the 
record simply fails to establish that his left knee disability is 
medically related to any incident of service.

As noted above, the Veteran's period of service that can be 
considered when determining service connection ended on June 7, 
1994.  All service records dated prior to June 7, 1994, show that 
the Veteran had no complaints with regard to his left knee, 
consistently denied a medical history associated with his knees, 
and had normal lower extremities on examination.

The first record regarding the left knee is dated in October 
1994, after the Veteran's period of honorable service, and shows 
that the Veteran reported a six-week history of left knee pain, 
following a twisting injury.  The same history was reported in 
November 1994, and the Veteran's left knee examination was 
normal.

The first diagnosis of a knee disorder is shown in July 1996, 
when a diagnosis of patellofemoral syndrome is noted; however, it 
is unclear whether this diagnosis refers to the right or left 
knee.  Moreover, an April 2003 record shows a normal examination 
of the left knee.  As such, a definitive diagnosis of a left knee 
disorder is not shown by the medical evidence until May 2004, 
when internal derangement was shown.  

In connection with this claim, the Veteran has asserted that he 
experienced left knee problems in and since service.  The Board 
points out that a layperson is competent to report on matters 
observed or within his or her personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Veteran is also competent to testify 
about observable symptoms or injury residuals (see 38 C.F.R. § 
3.159(a)(2) and Barr v. Nicholson, 21 Vet. App. 303 (2007)), and 
to report a continuity of symptomatology (see Charles v. 
Principi, 16 Vet. App. 370 (2002)).  

In this case, however, when considered in light of the record, as 
whole, these assertions are not deemed credible.  The record 
consistently shows that the Veteran denied a history of left knee 
trouble prior to June 7, 1994.  In addition, when first seen for 
this disorder in October 1994, he reported a six-week history of 
symptomatology.  The Veteran's statements to a provider, 
regarding his medical history, the first time he seeks treatment 
for the left knee is considered more credible than statements 
made in furtherance of a claim for benefits.  The Veteran's 
denial of any left knee symptoms in four different service 
documents, dated prior to June 7, 1994, is also considered  
highly probative evidence.  These documents are signed, sworn 
statements from the Veteran, completed contemporaneously with his 
service.  As such, his later statements that his left knee pain 
began either in 1985 or April 1994, are contradictory and, thus, 
not  considered reliable.  

The Veteran has contended that he sought treatment for both of 
his knees during service, prior to June 7, 1994, but that his 
treatment with regard to the right knee was the only treatment 
reported.  However, this does not explain why the Veteran 
continually denied a history of left knee symptoms and reported 
only a six-week history of symptoms in October 1994.  As such, 
the Board finds that the more probative evidence of record 
establishes that the Veteran's left knee symptoms began in August 
or September 1994, and the Veteran's later statements asserting 
otherwise are not credible.  Since there is no medical evidence 
of continuity of symptomatology since separation from honorable 
service, and the Veteran's statements asserting such continuity 
are not credible, the Board finds that there is no such 
continuity shown.

Significantly, moreover, none of the medical records reflecting a 
diagnosis of a left knee disorder even suggests that there exists 
a medical nexus between the Veteran's current left knee disorder 
and the Veteran's military service, and neither the Veteran nor 
his representative has presented or identified any such existing 
medical opinion.

Furthermore, to whatever extent the Veteran and/or his 
representative attempt to establish a medical nexus between 
current left knee disability and the Veteran's honorable service 
on the basis of lay assertions, alone, such attempt must fail.  
The matter of medical etiology, or, relationship, upon which this 
claim turns is one within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the Veteran nor his representative is shown 
to be other than a layperson without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on such a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for a left knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
no competent, probative evidence supports a medical  nexus 
between current left knee disability and service, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left knee disability is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the 
circumstances of this case, the Board finds that medical 
examination and an opinion by an appropriate physician would be 
helpful in resolving the claim for service connection.

The Veteran's service treatment records, dated prior to his 
honorable discharge in June 1994, reflect numerous instances of 
the Veteran seeking treatment for his right knee.  Diagnoses 
assigned to the Veteran's right knee include inflammatory process 
and chondromalacia.  Furthermore, records dated following the 
Veteran's June 7, 1994 honorable discharge include numerous 
complaints of pain and diagnoses of patellofemoral pain syndrome. 

Collectively, the in- and post-service evidence of right knee 
diagnoses, along with the Veteran's continuous treatment for his 
right knee, suggest that Veteran may have a current right knee 
disability that is related to service.  However, the record 
includes no actual opinion addressing the medical relationship, 
if any, between the patellofemoral syndrome of the right knee, 
and service.  

Under these circumstances, the Board finds that a medical 
opinion-based on full consideration of the Veteran's documented 
medical history and assertions, and supported by clearly-stated 
rationale-would be helpful in resolving the claim for service 
connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; 
McLendon.  

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may result in 
denial of the claim for service connection for a right knee 
disorder (as the original claim will be considered on the basis 
of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the Veteran fails to report to any scheduled 
examination, the RO should obtain and associate with the claims 
file (a) copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

The Board notes that the evidence of record indicates that the 
Veteran is currently incarcerated.  As such, if the Veteran is 
able to report for a VA examination, such should be scheduled.  
If he is not able to report for a VA examination, an opinion 
should be obtained from a VA physician with regard to etiology, 
based upon a review of the evidence of record.

Prior to obtaining a medical opinion, to ensure that all due 
process requirements are met, and that the record before the 
physician is complete, the RO should also give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim remaining on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the remaining claim on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current disability(ies) affecting the right 
knee.  Then, with respect to each such 
diagnosed disability, the examiner should 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability had its onset in or is medically 
related to service.  In rendering the 
requested opinion, the physician should 
specifically consider the in- and post-
service treatment records, as well as the 
Veteran's contentions.

If the Veteran is unable to report for a 
VA examination due to current 
incarceration, his claims file should be 
forwarded to VA physician for review and 
medical opinion in response to the 
above.   

The physician should set forth all 
examination findings (if any), along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
for right knee disability in light of all 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE. E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


